            Case 1:20-cv-03032-KBJ Document 1 Filed 10/21/20 Page 1 of 30




                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLUMBIA

 NATIONAL ASSOCIATION OF
 COMMUNITY HEALTH CENTERS
 7501 Wisconsin Ave Suite 1100W                     Case No: 20-cv-3032
 Bethesda, MD 20814,

                      Plaintiff,
           v.
 ALEX M. AZAR II, Secretary of the United
 States Department of Health and Human
 Services, in his official capacity only
 200 Independence Avenue, S.W.
 Washington, DC 20201,

       and

 UNITED STATES DEPARTMENT OF
 HEALTH AND HUMAN SERVICES
 200 Independence Avenue, S.W.
 Washington, DC 20201,

                      Defendants.


                        COMPLAINT FOR DECLARATORY,
                      INJUNCTIVE, AND MANDAMUS RELIEF

       Plaintiff, National Association of Community Health Centers (“NACHC”), as an

association and authorized representative of its Federally Qualified Health Center

(“FQHC”) members, brings this action against Defendants Alex M. Azar II and the

United States Department of Health and Human Services (“HHS”), and for its Complaint

alleges:




                                            1
            Case 1:20-cv-03032-KBJ Document 1 Filed 10/21/20 Page 2 of 30




                                 NATURE OF ACTION

       1.      This is a civil action under the Administrative Procedure Act (“APA”), 5

U.S.C. § 706(1), to compel the promulgation of administrative dispute resolution

(“ADR”) regulations—to implement the only process available to Plaintiff and its

members to adjudicate and remedy violations of Section 340B of the Public Health

Service (“PHS”) Act—as required by § 7102 of the Patient Protection and Affordable

Care Act (“PPACA”), Pub. L. No. 111-148, 124 Stat. 821-827 (March 23, 2010).

       2.      Defendants are, and have since September 2010 been, in violation of the

clear and nondiscretionary statutory command in PPACA § 7102(a) to promulgate

regulations by a date certain. As a direct result, FQHCs across the country that participate

in the 340B Drug Pricing Program (“340B Program” or “340B”) as “covered entities” are

suffering the very harm the statutorily mandated ADR process is designed to remedy—

drug manufacturer overcharging.

       3.      The 340B Program requires drug manufacturers to provide discounts on

covered outpatient drugs purchased by covered entities for those manufacturers to have

their products covered by Medicare and Medicaid. Since 1996, consistent with HHS

guidance, drug manufacturers, either directly or through wholesale distributors, have

shipped FQHC-purchased covered outpatient drugs to FQHCs’ “contract pharmacies”—

pharmacies that dispense drugs to the FQHC’s patients under a contractual relationship

with the FQHC. These contract pharmacy arrangements are consistent with longstanding

HHS guidance, as well as with the authorizing statute for the FQHC program, Section



                                             2
            Case 1:20-cv-03032-KBJ Document 1 Filed 10/21/20 Page 3 of 30




330 of the PHS Act, codified at 42 U.S.C. § 254b et seq.

       4.      A handful of the nation’s largest pharmaceutical companies recently

announced that, with few exceptions, they would no longer allow covered entities

(including FQHCs) to purchase their covered outpatient drugs at 340B Program discount

prices when those drugs would be shipped to a covered entity’s contract pharmacy.

       5.      The manufacturers’ abrupt about-face, after decades of shipping FQHCs’

purchases of 340B-priced drugs to their contract pharmacies—during a global pandemic

and a recession—is not only callous, but also a clear violation of 340B statutory

requirements and the binding pharmaceutical pricing agreements (“PPAs”) manufacturers

have with HHS. Both the 340B statute, codified at 42 U.S.C. § 256b, and the PPAs

(which simply incorporate 340B statutory requirements) require that manufacturers “offer

each covered entity covered outpatient drugs for purchase at or below the applicable

ceiling price if such drug is made available to any other purchaser at any price.” 42

U.S.C. § 256b(a)(1).

       6.      Indeed, the documented refusal by these manufacturers to make their

covered outpatient drugs available to covered entities at or below 340B ceiling prices

when shipped to a contract pharmacy is an emulation of the examples of “knowing and

intentional” overcharging given by HHS, by way of illustration, in its civil monetary

penalty (“CMP”) regulations, 42 CFR § 10.11(b).

       7.      Although HHS publicly and rightly criticized at least one drug

manufacturer’s unilateral pricing actions, it has to Plaintiff’s knowledge stopped short of



                                             3
            Case 1:20-cv-03032-KBJ Document 1 Filed 10/21/20 Page 4 of 30




any enforcement or corrective action.

       8.      HHS’s lack of action occurs in a world in which, by failing to promulgate

regulations as required by statute, it has tied the covered entities’ hands and deprived

them of their exclusive means to protect themselves—the mandated ADR process. Per

Astra USA v. Santa Clara County, 563 U.S. 110, 121–22 (2011), the 340B statute

provides an exclusive remedy, and Congress, through the PPACA, opted to strengthen

and formalize HRSA’s enforcement authority, to make the new adjudicative framework

the proper remedy for covered entities complaints, and to render the agency’s resolution

of those complaints binding, subject to review under the APA.

       9.      Outside of 340B’s exclusive remedial scheme, covered entities have no

other—much less an adequate—remedy available to them to challenge the drug

manufacturers’ violation of the 340B statute or to remedy the significant harm these

violations have caused and will continue to cause.

       10.     As a direct result of Defendants’ unlawful inaction, FQHCs and their

patients, who are typically among the most vulnerable and medically underserved, are

being irreparably harmed. Those harms, which include threats to FQHCs’ patients’ health

and safety, will continue absent either an immediate enforcement action by HHS, or an

injunction compelling the immediate implementation of the FQHCs’ remedy for

manufacturer overcharging.

                                        PARTIES

       11.     NACHC is a national, nonprofit corporation whose primary objective is to



                                             4
           Case 1:20-cv-03032-KBJ Document 1 Filed 10/21/20 Page 5 of 30




further—through extensive education, training, and advocacy—the mission and purpose

of FQHCs. FQHCs are community-based, patient-directed nonprofit organizations that

play a vital role in our nation’s health care safety net by providing primary and other

health care and related services—including pharmaceutical services—to medically

underserved populations throughout the nation and its territories, regardless of any

individual patient’s insurance status or ability to pay for such services.

       12.    To facilitate that role, FQHCs are afforded special status, reimbursement

rights, and other privileges in various federal health care programs, including a

recognition as 340B Program covered entities since the program’s 1992 inception. Each

FQHC is obligated by the PHS Act and its implementing regulations to reinvest any

program income—e.g. revenue generated through 340B, Medicare, Medicaid, or private

insurance reimbursement for services—in furtherance of its health care safety net

mission.

       13.    The 340B Program is designed to reduce drug costs for certain classes of

safety net providers enumerated in the 340B statute, including FQHCs, that care for

medically underserved and vulnerable populations. Any savings, or “nongrant income,”

the 340B Program generates for FQHCs is derived directly from the statutorily-mandated

and defined discount pricing scheme that, by placing a non-discretionary duty on

manufacturers to offer discount drugs to covered entities, costs taxpayers nothing.

       14.    The failure or refusal of HHS to implement the ADR process, despite a

statutory mandate to do so, is an issue of substantial significance and considerable



                                              5
            Case 1:20-cv-03032-KBJ Document 1 Filed 10/21/20 Page 6 of 30




importance to FQHCs across the nation and its territories and to their over 30 million

patients. The ADR process provides an exclusive remedy for covered entities

overcharged by drug manufacturers for covered outpatient drugs in violation of the 340B

statute. Astra USA, 563 U.S. at 121–22. Until that process is implemented, FQHCs are

left with no remedy, and are entirely dependent on HHS’s unilateral enforcement

authority.

       15.     As an association, NACHC has standing to bring this action on behalf of its

FQHC members because: they would otherwise have standing to sue in their own right;

the ability of FQHCs to effectively participate in the 340B Program and to remedy

instances of manufacturer overcharging is directly linked to NACHC’s own existence, as

a trade association of and for FQHCs; and, the individual participation of FQHCs as

parties is unnecessary, as the relief sought—namely, declaratory and injunctive relief (not

damages)—applies equally to all covered entity FQHCs.

       16.     NACHC’s board of directors voted unanimously to authorize this action.

       17.     Defendant Alex M. Azar II is Secretary of HHS and is sued in his official

capacity.

       18.     Defendant HHS, a federal agency within the meaning of the APA, is

responsible for administering a variety of federal health care programs, including the

340B Program, 42 U.S.C. § 256b, and the Section 330 Health Center Program, 42 U.S.C.

§ 254b. The Secretary of HHS has delegated responsibility for the 340B Program to

HHS’s Health Resources and Services Administration (“HRSA”) division, which



                                             6
         Case 1:20-cv-03032-KBJ Document 1 Filed 10/21/20 Page 7 of 30




oversees both the 340B Program and the Section 330 Health Center Program.

                               JURISDICTION AND VENUE

       19.    This Court has jurisdiction over this matter under 28 U.S.C. §§ 1331 and

1361. Venue is proper in this district under 28 U.S.C. § 1391(e) because Defendants are

agencies, officers, or employees of the United States and a substantial part of the events

or omissions giving rise to the claim occurred in this District.

                                      ALLEGATIONS

                              Federally Qualified Health Centers

       20.    “FQHCs occupy a unique place in the health services ecology,” Community

Health Care Association of New York v. Shah et al., 770 F.3d 129, 157 (2d Cir. 2014).

Indeed, the FQHC designation reflects and is a product of a carefully reticulated

legislative scheme, as between the PHS, Medicaid, Medicare, and 340B statutes.

       21.    By and large, and for purposes of this action, an FQHC is a community-

based non-profit “health center” that receives (or is eligible to receive) federal grant

funds under Section 330 of the PHS Act to provide care to medically underserved

populations in communities that otherwise would not have those services available. 42

U.S.C. § 254b(a), (e), (k).

       22.    A health center is required by Section 330 to, among other things: (1) serve

an area or population designated by the Secretary to be medically underserved; (2) have a

community-based board of directors (i.e. a majority of its directors must be patients of the

center “who, as a group, represent the individuals being served by the center . . .”); (3)



                                              7
           Case 1:20-cv-03032-KBJ Document 1 Filed 10/21/20 Page 8 of 30




provide primary health care services, including “pharmaceutical services as may be

appropriate for particular centers,” and related services; (4) provide enabling services

such as outreach and transportation, education, and patient case management; (5)

participate in Medicaid; and (6) serve all residents of its community and make all of its

“required” and “additional” services equally available to all of its patients, regardless of

any individual’s ability to pay for them. See 42 U.S.C. § 254b(a), (b), (j), (k).

         23.   Section 330 expressly authorizes each health center to provide its services,

including pharmaceutical services, through its own staff or through “contracts or

cooperative arrangements” with other entities, or a combination thereof. 42 U.S.C. §

254b(a)(1).

         24.   As HHS has long recognized, that statutory authority affords FQHCs the

flexibility to provide pharmacy services to their patients through contractual

arrangements with private pharmacies, instead of—or in addition to—doing so through

an in-house pharmacy (one owned, controlled, and operated by the health center). See

Notice Regarding Section 602 of the Veterans Health Care Act of 1992; Contract

Pharmacy Services, 61 Fed. Reg. 43,549-01 (Aug. 23, 1996); Notice Regarding 340B

Drug Pricing Program-Contract Pharmacy Services, 75 Fed. Reg. 10,272-01 (Mar. 5,

2010).

         25.   Section 330 grant funds are appropriated to cover or subsidize the cost of

services to uninsured or underinsured individuals who are unable to pay for them. 42

U.S.C. § 254b(e)(5)(A). Section 330 grant funds are not to be used as a subsidy for



                                              8
         Case 1:20-cv-03032-KBJ Document 1 Filed 10/21/20 Page 9 of 30




private or public health insurance programs, such as Medicaid. To prevent such a

subsidy, health centers are statutorily (a) required to “make every reasonable effort to

collect appropriate reimbursement for its costs in providing health services to persons

who are entitled to insurance benefits,” including Medicaid. id. at § 254b(k)(3)(F). For

the same reason, FQHCs are prohibited from giving discounts on their services absent a

patient’s inability to pay. Id. at § 254b(k)(3)(F), (G).

       26.    The purpose of the FQHC designation (first established in 1989) and the

associated payment right in Medicaid—is to “ensure that health centers receiving funds

under [Section 330] would not have to divert Public Health Services Act funds to cover

the cost of serving Medicaid patients.” Three Lower Counties Community Health

Services v. Maryland, 498 F.3d 294, 297–98 (4th Cir. 2007) (citing H.R. Rep. No. 101-

247, at 392–93, reprinted in 1989 U.S.C.C.A.N. 2118–19). This is accomplished through

a requirement that states reimburse 100 percent of each FQHC’s reasonable costs in

furnishing covered ambulatory services to Medicaid beneficiaries. Consolidated

Appropriations Act, 2001, Pub. L. 106-554, (Dec. 21, 2000), codified at 42 U.S.C. §

1396a(bb) (requiring states to pay each FQHC a prospective per-visit payment rate based

on its historical costs in base years and with annual adjustments for inflation and changes

in scope of services).

       27.    Given the purpose and history of the FQHC designation in Medicaid and

Medicare, it should come as no surprise that FQHCs appear first on the statutory list of

provider types that qualify as “covered entities” eligible to purchase discounted drugs



                                               9
        Case 1:20-cv-03032-KBJ Document 1 Filed 10/21/20 Page 10 of 30




under the 340B Program. 42 U.S.C. § 256b(a)(4)(A). Those discounts complement and

reinforce each FQHC’s statutory duty to make all its services equally available to all its

patients, regardless of any individual patient’s ability to pay for them.

                                    The 340B Program

       28.    The 340B Program, 42 U.S.C. § 256b, requires drug manufacturers (as a

condition of having their drugs covered by Medicare and Medicaid) to enter into an

agreement with HHS (known as a pharmaceutical pricing agreement, or PPA) to make

“covered outpatient drugs” available to “covered entities” at prices that do not exceed a

“ceiling price,” as determined by a statutory formula. 42 U.S.C. § 256b(a)(1).

       29.    By reducing drug costs to FQHCs and other 340B covered entities—which

are predominantly providers of safety net services to poor, underserved, and either

uninsured or underinsured populations—the 340B Program furthers its legislative

objective to enable covered entities “to stretch scarce Federal resources as far as possible,

reaching more eligible patients and providing more comprehensive services.” H.R. Rep.

No. 102-384(II), 12 (1992).

       30.    Plaintiff’s FQHC members use the savings they generated through the

340B Program to provide additional services in their federally designated service (or

“catchment”) area. For example, FQHCs use their 340B savings to cover the cost of

medication for uninsured or underinsured patients who could not otherwise afford it.

FQHCs also use the savings to expand access to necessary medical and crucial enabling

services, including but not limited to medication therapy management, behavioral health



                                             10
        Case 1:20-cv-03032-KBJ Document 1 Filed 10/21/20 Page 11 of 30




care, dental services, vaccinations, case management and care coordination services,

translation/interpretation services for patients with limited English language ability, and

transportation assistance that enables patients to reach their health care appointments.

       31.    FQHCs have some flexibility in determining how best to meet the needs of

their patient population and community, but their use of any 340B savings must further

their health center project. 42 U.S.C. § 254b(e)(5)(D).

       32.    Each 340B covered entity is statutorily prohibited from: (a) reselling or

transferring a drug purchased at a 340B discount to a person who is not a patient of the

covered entity (“diversion”), and (b) causing a manufacturer to provide a 340B discount

and a fee-for-service Medicaid rebate for the same drug (“duplicate discount”). 42 U.S.C.

§ 256b(5)(A), (B).

       33.    Each covered entity is subject to audits by both HHS and manufacturers to

ensure compliance with the diversion and duplicate discount prohibitions. 42 U.S.C. §

256b(a)(5)(C). Many, if not most, FQHC covered entities also perform their own internal

auditing functions to ensure compliance. Each covered entity is ultimately solely

responsible for its own compliance with 340B Program requirements.

       34.    Prior to 2010, HHS had implemented an informal dispute resolution

process, akin to nonbinding mediation, to provide for adjudication and resolution of (a)

claims by covered entities that drug manufacturers were charging above the ceiling price

for their drugs (“overcharging”); and (b) claims by manufacturers that covered entities

were causing or failing to adequately prevent diversion or duplicate discounts.



                                             11
          Case 1:20-cv-03032-KBJ Document 1 Filed 10/21/20 Page 12 of 30




       35.    That process, however, was “underutilized (because it was a voluntary

process).” 340B Drug Pricing Program Administrative Dispute Resolution Process, 75

Fed. Reg. 57233-01 (Sept. 20, 2010). It was underutilized by covered entities, in

particular, because the entities could not independently verify the 340B ceiling prices

they were being charged and thus could not identify or quantify any overcharge (as noted

infra, such access was not provided until 2019).

       36.    In its 1996 informal dispute resolution guidance, 61 Fed. Reg. 65406-01,

HHS stated that a manufacturer must extend the ceiling price to covered entities even if it

believes it has ample evidence to indicate prohibited entity activity (diversion or

duplicate discounts). In that case, the guidance states that “the manufacturer may bring

the claim to the Department through the informal dispute process.” Manufacturer Audit

Guidelines and Dispute Resolution Process 0905-ZA-19, 61 Fed. Reg. 65406-01 (Dec.

12, 1996). But HHS stresses that only if “the entity is found guilty [by HHS] of

prohibited activity and a decision is made to remove the entity from the covered entity

list, will the manufacturers no longer be required to extend the discount.” Id. (emphasis

added).

       37.    Over the years, the HHS Office of Inspector General (“OIG”) has

concluded that a lack of drug price transparency and statutory “oversight mechanisms”

hampered HHS’s ability to administer the 340B Program. See, e.g., HHS OIG, D.

Levinson, Deficiencies in the Oversight of the 340B Drug Pricing Program, p. ii (OEI-

05-02-00072, Oct. 2005) (“HRSA lacks the oversight mechanisms and authority to



                                             12
         Case 1:20-cv-03032-KBJ Document 1 Filed 10/21/20 Page 13 of 30




ensure that [covered] entities pay at or below the 340B ceiling price.”); HHS OIG, D.

Levinson, Review of 340B Prices, p. 11 (OEI–05–02–00073, July 2006) (estimating that

covered entities overpaid $3.9 million in June 2005 alone); accord Astra USA, 563 U.S.

at 121 (recognizing and citing same).

              The PPACA’s 2010 Improvements to 340B Program Integrity

       38.     In 2010, the PPACA made significant changes and improvements to the

340B Program. First, it expanded the program by adding new categories of covered

entities. Second, and especially important here, it directed the HHS Secretary to

promulgate regulations to implement an ADR process to adjudicate and remedy disputes

between the program’s participants. PPACA, §§ 7101, 7102; see also Astra USA, 563

U.S. at 121–22.

       39.     In particular, § 7102(a)(3), under the title “Improvements to 340B Program

Integrity,” provides in pertinent part:

             Not later than 180 days after the date of enactment of the [PPACA], the
             Secretary shall promulgate regulations to establish and implement an
             administrative process for the resolution of claims by covered entities that they
             have been overcharged for drugs purchased under this section, and claims by
             manufacturers, after the conduct of audits as authorized by subsection
             (a)(5)(D), of violations of subsections (a)(5)(A) or (a)(5)(B),1 including
             appropriate procedures for the provision of remedies and enforcement of
             determinations made pursuant to such process through mechanisms and
             sanctions described in paragraphs (1)(B) and (2)(B).

42 U.S.C. § 256b(d)(3) (emphasis added).

       40.     The clear purpose and plain meaning of § 256b(d)(3) is to impose a


1
  Subsections (a)(5)(A) and (B) of § 256b prohibit duplicate discounts and diversion,
respectively.
                                              13
        Case 1:20-cv-03032-KBJ Document 1 Filed 10/21/20 Page 14 of 30




nondiscretionary duty on the HHS Secretary to implement, within 180 days of PPACA’s

enactment, a dispute resolution process capable of fairly and expeditiously resolving

program participant claims of noncompliance—such as those at issue here—through

binding and enforceable decisions of a designated HHS official or body (the “HHS

adjudicator”).

       41.       The Secretary’s statutory deadline to implement the ADR process expired

on September 19, 2010, 180 days after the PPACA became law on March 23, 2010.

Pharm. Research & Mfrs. of Am. v. U.S. Dep’t of Health & Human Servs., 138 F. Supp.

3d 31, 46 (D.D.C. October 14, 2015) (noting, in 2015, that HHS was “five years overdue

in complying with Congress’s mandate that it set up an administrative dispute resolution

process within 180 days of the ACA’s passage”).

       42.       Instead of promulgating the mandated regulations by the statutory deadline,

HHS waited until the eve of its expiration to issue two advance notices of proposed

rulemaking: one for the ADR process, and one covering both CMPs to be levied against

manufacturers that knowingly and intentionally overcharge a covered entity and ceiling

price calculation requirements. It is unclear why HHS split the rulemaking in this

manner, but § 256b(d)(3) explicitly commands the implementation of the entire set of

program integrity rules within the same 180-day deadline.

       43.       In the advance notice of proposed rulemaking (“ANPRM”) for the ADR

process, HHS solicited information and public comments “to help” develop and draft a

proposed rule, even though HHS had fourteen years of experience under its informal



                                              14
        Case 1:20-cv-03032-KBJ Document 1 Filed 10/21/20 Page 15 of 30




dispute resolution process by then. See 75 Fed. Reg. 57233 (publishing informal dispute

resolution guidance four years after the program’s enactment). The ANPRM specifically

sought comments on the following issues: “(1) Administrative procedures, (2) existing

models, (3) threshold requirements, (4) hearings, (5) decision-making officials or bodies,

(6) appropriate appeals procedures, (7) deadlines, (8) discovery procedures, (9)

manufacturer audits, (10) consolidation of manufacturer claims, (11) covered entity

consolidation of claims; (12) claims by organizations representing covered entities, and

(13) integration of dispute resolution with other 340B requirements added by the

Affordable Care Act.” Id. at 57234.

       44.    Both ANPRMs afforded a 30-day comment period (until November 19,

2010) for interested parties, but otherwise said nothing about a timeline for either

anticipated rulemaking. And thereafter HHS proceeded with no hint of urgency, despite

the statutory deadline and the rules’ important purpose.

       45.    To the contrary, it was not until five years later that HHS issued its first

notice of proposed rulemaking (“NPRM”) for its Ceiling Price and CMP rules. 340B

Drug Pricing Program Ceiling Price and Manufacturer Civil Monetary Penalties

Regulation, 80 Fed. Reg. 34583-01 (June 17, 2015). The NPRM indicated that “[t]he

administrative dispute resolution process remains under development” and “HHS intends

to address dispute resolution in future rulemaking.” Id. at 34584.

       46.    More than a year later—and nearly six years beyond the statutory

deadline—HHS issued a NPRM for the ADR rules, indicating that, in developing the



                                             15
         Case 1:20-cv-03032-KBJ Document 1 Filed 10/21/20 Page 16 of 30




proposal, it had considered the comments it received in response to the 2010 ANPRM.

See 340B Drug Pricing Program; Administrative Dispute Resolution, 81 Fed. Reg.

53381-01 (Aug. 12, 2016). The 2016 NPRM afforded a two-month comment period

(until October 11, 2016) and indicated that the ADR rules, when finalized, would

“replace” the informal, nonbinding dispute resolution process HRSA had published

twenty years earlier in December 1996. Id. at 53382.

       47.    On January 5, 2017, after an earlier reopening of the applicable comment

period, HHS issued its final Ceiling Price and CMP rules, with a delayed effective date of

March 6, 2017. 340B Drug Pricing Program Ceiling Price and Manufacturer Civil

Monetary Penalties Regulation, 82 Fed. Reg. 1210-01 (Jan. 5, 2017). In the preamble,

HHS noted that “CMPs provide a critical enforcement mechanism for HHS if

manufacturers do not comply with statutory pricing obligations under the 340B

Program.” Id. (emphasis added). At the same time, HHS noted that “issues related to

overcharges,” since the program’s inception, “have been resolved between a

manufacturer and a covered entity and any issues have generally been due to technical

errors in the calculation.” Id. at 1227. HHS anticipated that the imposition of a CMP

“would occur very rarely if at all” because such penalties are reserved for manufacturer

overcharging that is “knowing and intentional.” Id. at 1227–28.

       48.    Even though HHS, in publishing its January 5, 2017 rules, “envision[ed]

using these penalties in rare situations,” it did provide illustrations of the sort of “rare”

situation it would consider as “knowing and intentional” overcharging by a manufacturer.



                                               16
        Case 1:20-cv-03032-KBJ Document 1 Filed 10/21/20 Page 17 of 30




Id. at 1221–27.

       49.     HHS’s examples of knowing and intentional manufacturer overcharges

included situations in which a covered entity places an order for non-340B priced drugs

where the covered entity was doing so because the manufacturer had refused to sell or

make the drug available at the 340B ceiling price. Id. at 1224–26. HHS explained, in

other words:

       Covered entity orders of non-340B priced drugs will not subsequently be
       considered an instance of overcharging unless the manufacturer’s documented
       refusal to sell or make drugs available at the 340B price resulted in the covered
       entity purchasing at the non-340B price. When a manufacturer’s documented
       refusal to sell or make drugs available at the 340B ceiling price results in the
       covered entity purchasing at the non-340B price, a manufacturer’s sale at the non-
       340B price could be considered an instance of overcharging. An example of
       ‘documented refusal’ would include any type of manufacturers’ written
       communication related to reasons a manufacturer is not providing 340B ceiling
       prices to either a single covered entity or group of covered entities. HHS does not
       agree that a manufacturer could consider not selling a 340B drug at the 340B
       ceiling price to a covered entity based on possible non-compliance with program
       requirements.

Id. at 1226 (emphasis added).

       50.     Per the Federal Register notice, multiple commenters suggested that a

manufacturer should be able, as an exception to an otherwise knowing and intentional

overcharge, to deny a covered entity a 340B price (and charge retail prices) if, in doing

so, the manufacturer is acting on “credible evidence that a covered entity is engaged in

diversion of 340B drugs.” Id. at 1223. The commenters asserted that “if a manufacturer

has evidence a covered entity is improperly diverting a drug, it should be able to charge

the covered entity a price above the 340B ceiling price.” Id. The commenters suggested



                                            17
         Case 1:20-cv-03032-KBJ Document 1 Filed 10/21/20 Page 18 of 30




that manufacturers would be in a better position than HHS to provide this “check on

340B drug diversion, since manufacturers have better and timelier access to sales data

than does HHS.” Id.

       51.     HHS squarely rejected the notion that a manufacturer can exercise such

self-help or act as judge and jury of disputes between covered entities and manufacturers.

In particular, HHS stated:

       HHS does not believe that unilaterally overcharging a covered entity based upon
       suspicion of diversion is warranted under the statutory language. Manufacturers
       cannot condition the sale of a 340B drug at the 340B ceiling price because they
       have concerns or specific evidence of possible non-compliance by a covered
       entity. Manufacturers that suspect diversion are encouraged to work in good faith
       with the covered entity, conduct an audit per the current audit guidelines, or
       contact HHS directly.

Id.

       52.     On the issue of knowledge and intent, HHS also explained that the

manufacturer need not have acted knowingly or intentionally at the time of the covered

entity’s drug purchase. That is, the requisite knowledge and intent for a civil monetary

penalty could arise thereafter, if the manufacturer subsequently learned of the overcharge

and refused to refund or issue a credit to the covered entity. Id. at 1225–26. Such a willful

disregard for the fact that a covered entity had been overcharged would constitute a

reverse liability, so to speak.

       53.     Finally, in the January 5, 2017 Ceiling and CMP final rule notice, HHS

indicated that it “anticipates finalizing the administrative dispute resolution regulation

after the comments [to its 2016 NPRM, 81 Fed. Reg. 53381-01] have been reviewed and



                                             18
        Case 1:20-cv-03032-KBJ Document 1 Filed 10/21/20 Page 19 of 30




considered.” 82 Fed. Reg. at 1212.

       54.    But no ADR regulation was ever made final. Instead, HHS withdrew its

proposed ADR rules on August 1, 2017, with no indication as to when future action on

those already long-overdue rules would be forthcoming.

       55.    HHS also delayed the effective date of its Ceiling Price and CMP rules

several times, until it was sued, on September 11, 2018, for arbitrarily and unlawfully

withholding or delaying a mandatory agency action, in violation of the APA. See,

American Hosp. Ass’n v. U.S. Dept. of Health and Human Serv., No. 18-cv-02112

(D.D.C. voluntarily dismissed Apr. 25, 2019).

       56.    While the lawsuit remained pending, Defendants, for the first time,

provided two things: a final effective date of January 1, 2019 for its Ceiling Price and

CMP regulation, and covered entity access—as of April 1, 2019 and through an HHS

website—to “the applicable ceiling prices for covered outpatient drugs as calculated and

verified by the Secretary,” as required by 42 U.S.C. § 256b(d)(B)(iii). 340B Drug Pricing

Program Ceiling Price and Manufacturer Civil Monetary Penalties Regulation, 83 Fed.

Reg. 61,563-01 (Nov. 30, 2018). Within the first 24 hours the pricing system was

accessible to covered entities, it was accessed by over 275 authorized users. Decl. of

Krista Pedley, ECF No. 35-1, The American Hosp. Ass’n, 18-cv-02112.

       57.    Thereafter, on April 25, 2019, the parties stipulated to the dismissal of the

lawsuit as moot, under Federal Rule of Civil Procedure 41(a)(1)(A)(ii). Joint Status

Report and Stipulation of Dismissal, ECF No. 36, American Hosp. Ass’n, 18-cv-02112.



                                             19
        Case 1:20-cv-03032-KBJ Document 1 Filed 10/21/20 Page 20 of 30




                         Recent Drug Manufacturer Actions
                       Contrary to 340B Program Requirements

       58.    On or about July 1, 2020, pharmaceutical company Eli Lilly and Company

(“Eli Lilly”) posted a notice on HHS’s designated 340B Program webpage informing

340B covered entities that, effective immediately, it would no longer distribute multiple

formulations of the drug Cialis purchased at 340B pricing to the covered entities’ contract

pharmacies.

       59.    On or about September 2, 2020, Eli Lilly disseminated another notice

(which HHS declined to post on its webpage) informing 340B covered entities that,

effective the day prior, it would no longer distribute any of its 340B-priced products to

any contract pharmacies of a covered entity, providing an infeasible exception for certain

insulin products and allowing for possible mercy for covered entities that had no other

pharmacy outlet.

       60.    The Cialis notice in early July preceded (or triggered) a series of other

actions. Merck Sharpe & Dohme Corp., Sanofi, and Novartis, through a vendor called

Second Sight Solutions, threatened “less collaborative” and “substantially more

burdensome” steps (Merck) or to withhold shipping 340B drugs to contract pharmacies

altogether beginning October 1 (Sanofi and Novartis) unless covered entities handed their

patient contract pharmacy claims data over to the vendor for the vendor’s perpetual use.

Neither the manufacturers nor Second Sight Solutions had any right to access or exploit

the valuable data, so they threatened to hold 340B drugs hostage instead. Novartis and

Merck have not yet followed through with their threats (though they have not withdrawn

                                             20
        Case 1:20-cv-03032-KBJ Document 1 Filed 10/21/20 Page 21 of 30




them), but Sanofi did on October 1, 2020.

       61.    In August 2020, drug manufacturer AstraZeneca informed covered entities

that it would no longer ship 340B drugs purchased by covered entities to their contract

pharmacies effective October 1, 2020. AstraZeneca followed through on its threat, with

limited exceptions for covered entities that lack any other pharmacy outlet.

       62.    By imposing such conditions, these other drug manufacturers are (like Eli

Lilly) effectively refusing to make their covered outpatient drugs available to covered

entities at 340B pricing, as required by the 340B statute and their respective PPAs. The

result is that FQHCs and other covered entities must purchase the manufacturers’ drugs at

retail prices to make those drugs available to their patients through a contract pharmacy.

                    Defendants’ Preliminary Response to Eli Lilly’s
                              Unilateral Pricing Action

       63.    In a September 21, 2020 letter, HHS General Counsel Robert P. Charrow

responded to a September 8, 2020 request from Eli Lilly for an advisory opinion as to

whether Eli Lilly’s “new unilateral policy” on 340B contract pharmacies “would subject

Lilly to sanctions.” HHS posted a copy of General Counsel Charrow’s letter on HHS’s

340B webpage. See Charrow Letter, attached hereto as Exhibit A, at 1.

       64.    Although General Counsel Charrow indicated that HHS “has significant

initial concerns” with Eli Lilly’s new policy, it “has yet to make a final determination as

to any potential action.” Exh. A at 1.

       65.    In any event, HHS has not taken any action to ensure that Eli Lilly, and the

other drugs manufacturers described supra, are making their covered outpatient drugs

                                             21
        Case 1:20-cv-03032-KBJ Document 1 Filed 10/21/20 Page 22 of 30




available at 340B discount prices to covered entities for dispensing at their contract

pharmacies.

                         Mandated ADR Process and Remedies

       66.    The mandated ADR regulations are the only recourse available to covered

entities—those whom the 340B program is designed to benefit—when drug

manufacturers overcharge them for 340B drugs. Astra USA, 563 U.S. at 121–22.

       67.    Once implemented, the mandated ADR regulations would afford FQHC

covered entities a substantial remedy against the manufacturer’s unilateral pricing and

overcharging actions.

       68.    In particular, the ADR regulations will implement a process and procedures

by which the HHS adjudicator reviews and resolves covered entity claims of

manufacturer overcharging, such as those at issue here, “fairly, efficiently, and

expeditiously,” through a final and binding decision, subject only to APA review. 42

U.S.C. § 256b(d).

       69.    The procedures will permit covered entities to “discover and obtain such

information and documents from manufacturers and third parties as may be relevant to

demonstrate the merits of a claim that charges for a manufacturer’s product have

exceeded the applicable ceiling price,” and present such “documents and information” for

the designated official’s or body’s consideration in adjudicating the claim. 42 U.S.C. §

256b(d)(3)(B)(iii).

       70.    The ADR procedures will also “permit multiple covered entities to jointly



                                             22
        Case 1:20-cv-03032-KBJ Document 1 Filed 10/21/20 Page 23 of 30




assert claims of overcharges by the same manufacturer for the same drug or drugs in one

administrative proceeding, and permit such claims to be asserted on behalf of covered

entities by associations or organizations representing the interests of such covered entities

and of which the covered entities are members.” 42 U.S.C. § 256b(d)(3)(B)(vi).

       71.    The HHS adjudicator’s resolution of a claim or claims under the ADR

process “shall be a final agency decision and shall be binding upon the parties involved,

unless invalidated by an order of a court of competent jurisdiction.” 42 U.S.C. §

256b(d)(3)(C).

       72.    For example, if the HHS adjudicator were to substantiate an overcharge

claim, the adjudicator would require the manufacturer to “issue refunds . . . with an

explanation of why and how the overcharge occurred, how the refunds will be calculated,

and to whom the refunds will be issued.” 42 U.S.C. § 256b(d)(1)(B)(ii). Thereafter, the

HHS adjudicator would exercise continuing “[o]versight” authority “to ensure that the

refunds are issued accurately and within a reasonable period of time, both in routine

instances of retroactive adjustment to relevant pricing data and exceptional circumstances

such as erroneous or intentional overcharging for covered outpatient drugs.” Id.

       73.    Moreover, if a manufacturer’s overcharging is alleged or found to be

knowing and intentional, the matter would be referred to the Office of Inspector General

for the potential imposition of “sanctions in the form of civil monetary penalties,” up to

“$5,000 for each instance of overcharging.” 42 U.S.C. § 256b(d)(1)(B)(vi). Such

penalties will be assessed “according to standards established in regulations to be



                                             23
         Case 1:20-cv-03032-KBJ Document 1 Filed 10/21/20 Page 24 of 30




promulgated by the Secretary not later than 180 days after March 23, 2010.” Id.

       74.    As explained above, the CMP regulations were not timely promulgated, but

they are now final, with an effective date of January 1, 2019.

                                     Irreparable Harms

       75.    Had the Secretary implemented the mandatory ADR process, as and when

required, Plaintiff would have been able to submit a claim—as an association on behalf

of FQHCs—as to each manufacturer listed above, and had those claims adjudicated and

resolved expeditiously.

       76.    Indeed, had there been a final, binding ADR regulation providing covered

entities a way to challenge prohibited overcharges, drug manufacturers may well have

been reticent to take the unauthorized, unilateral actions at the heart of this suit.

       77.    There are no disputed facts. The manufacturers unilaterally stopped making

their covered drugs available at or below ceiling prices to FQHC covered entities when

those drugs are being shipped to contract pharmacies.

       78.    Moreover, it is highly likely that Plaintiff’s claims, presented in such a

process, would be successful, as HHS, in the preamble to its CMP rules (three years ago),

described similar refusals to allow covered entities to purchase drugs at 340B discount

pricing as examples of “knowing and intentional” overcharging.

       79.    By not implementing the mandatory ADR process, and by not exercising

their enforcement authority independent of the ADR process, Defendants are depriving

FQHCs of the only remedy they have to protect against manufacturer overcharging, and



                                              24
         Case 1:20-cv-03032-KBJ Document 1 Filed 10/21/20 Page 25 of 30




Defendants are abdicating their statutory enforcement duties.

       80.    Plaintiff, as an association of and for FQHCs, is also aware of irreparable

harm to FQHC patients that has occurred, is occurring, and will occur due to the drug

manufacturers’ overcharging activity and the lack of an administrative remedy to

expeditiously hold them to account.

       81.    FQHC covered entities serve a patient population that is largely low-

income and/or poor, and many FQHC patients are underinsured (with, for example, high-

deductible plans) or entirely uninsured, making them especially vulnerable to shifts in

pharmaceutical pricing.

       82.    Many covered entity patients experience significant barriers to accessing

healthcare—some caused by geography and infrastructure, some by the quotidian

realities of life for low-income, working poor, migrant farmworker, or homeless

individuals—and others caused by health or disability status, including comorbid chronic

conditions such as diabetes and heart disease, mental and behavioral health diagnoses,

and substance use disorder. For example, many of these patients have little to no

disposable income to allocate to healthcare expenses, lack access to reliable

transportation, live far from service providers in areas with extreme weather and/or poor

infrastructure, communicate in a language other than English, or are mobility impaired.

       83.    The significant, irreparable harm these patients have suffered and will

suffer is both direct and indirect.

       84.    Direct harm to covered entity patients has included, and will include,



                                            25
        Case 1:20-cv-03032-KBJ Document 1 Filed 10/21/20 Page 26 of 30




drastic increases in the price of life-sustaining medications for chronic conditions like

diabetes, respiratory diseases, cardiovascular disease, HIV/AIDS, and substance use

disorder (e.g. opioid addiction). For example, uninsured health center patients

accustomed to paying less than $16 for Eli Lilly insulin—purchased at 340B pricing and

dispensed through their health center’s contract pharmacy—now have to shoulder a cost

of nearly $550 in some areas (and upwards of $700 in others) for the same amount of

medication, or coordinate with and wait for their providers to approve the substitution of

a more affordable alternative medication, if such substitution is possible.

       85.    Patients’ geographic, transportation, and time-availability barriers also

hinder access to discount medications, even where a health center’s existing in-house

pharmacy or pharmacies could theoretically make such medications available. For

example, without contract pharmacy access or services, certain FQHCs serve patients

would have to travel several hours to reach an in-house pharmacy at which they could fill

a prescription purchased at 340B pricing.

       86.    A delay in obtaining certain health maintenance and life-sustaining

medications can cause significant adverse health effects. In some cases, such a delay can

be fatal. Likewise, a shift to a similar, but not identical, clinical alternative medication—

assuming one exists—may not be well-tolerated or of the same efficacy, may result in

serious side effects, or may cause medication compliance issues due to patient confusion

or difficulty in adapting to a new regimen.

       87.    Covered entity patients also stand to be indirectly harmed by cuts to non-



                                              26
        Case 1:20-cv-03032-KBJ Document 1 Filed 10/21/20 Page 27 of 30




reimbursable services that FQHCs currently support with 340B savings. These services—

which may be drastically reduced or eliminated entirely due to significant decreases in

340B savings—include, for example, medication therapy management, behavioral health

care, dental services, vaccinations, case management and care coordination services,

translation/interpretation services for patients with limited English language ability, and

transportation assistance that enables patients to reach their health care appointments.

                                      COUNT ONE

       87.    The allegations contained in paragraphs 1–86 above are re-alleged and

incorporated by reference.

       88.    The APA provides a remedy to “compel agency action unlawfully withheld

or unreasonably delayed.” 5 U.S.C. § 706(1).

       89.    Defendants have failed to comply with 42 U.S.C. § 256b(d)(3)’s clear and

unequivocal mandate to establish and implement by regulation an ADR process to fairly,

efficiently, and expeditiously adjudicate and remedy claims by covered entities that they

have been overcharged for covered outpatient drugs by manufacturers participating in the

340B Program.

       90.    The PPACA became law on March 23, 2010. The statutory deadline for the

mandated regulations expired on September 19, 2010. They are now more than ten years

overdue.

       91.    Thus, Defendants have unlawfully withheld and unreasonably delayed the

promulgation of final rules within the meaning of 5 U.S.C. § 706(1).



                                             27
         Case 1:20-cv-03032-KBJ Document 1 Filed 10/21/20 Page 28 of 30




       92.    In the absence of the required rules and process, FQHCs are being deprived

of an exclusive statutory remedy for manufacturer overcharging.

       93.    Neither Plaintiff nor FQHCs have any other adequate remedy to pursue or

exhaust under the 340B Program or otherwise. An action under 5 U.S.C. § 706(1) is the

only available means for Plaintiff or FQHCs to compel Defendants’ compliance with 42

U.S.C. § 256b(d)(3).

       94.    Defendants’ failure to fulfill 42 U.S.C. § 256b(d)(3)’s clear mandate, within

the specified period, and despite the significant interests it seeks to protect, warrants

declaratory and injunctive relief under 5 U.S.C. § 706(1).

                                       COUNT TWO

       95.    The allegations contained in paragraphs 1–94 above are re-alleged and

incorporated by reference.

       96.    A federal court may issue a writ in the nature of mandamus under 28

U.S.C. § 1361 to compel a federal official or agency to perform a mandatory duty.

       97.    Defendants have failed to perform a clear, nondiscretionary duty required

by 42 U.S.C. § 256b(d)(3)—and owed to FQHC and other covered entities—to

promulgate regulations by a certain (long past) deadline to implement an administrative

process for the resolution of claims by covered entities that participating manufacturers

have overcharged them for drugs purchased under the 340B Program.

       98.    Defendants’ statutory deadline to do so expired more than ten years ago.

       99.    By failing to promulgate the mandated ADR regulations, Defendants are



                                              28
        Case 1:20-cv-03032-KBJ Document 1 Filed 10/21/20 Page 29 of 30




depriving FQHCs and other covered entities of their exclusive statutory remedy for drug

manufacturer overcharging.

      100.    FQHCs and other covered entities are currently experiencing that very

harm—manufacturer overcharging—without a remedy.

      101.    Defendants’ failure to fulfill 42 U.S.C. § 256b(d)(3)’s mandate, within the

specified period, warrants a writ of mandamus under 28 U.S.C. § 1361.

                                PRAYER FOR RELIEF

      WHEREFORE Plaintiff respectfully requests the Court:

      A.      Declare that Defendants violated 42 U.S.C. § 256b(d)(3) by failing to

promulgate ADR regulations to implement a process to adjudicate and remedy 340B

Program violations;

      B.      Declare that Defendants violated 5 U.S.C. § 706(1) by unlawfully

withholding or unreasonably delaying ADR regulations mandated by 42 U.S.C. §

256b(d)(3);

      C.      Order Defendants to promulgate final ADR regulations, as required by 42

U.S.C. § 256b(d)(3), no later than 60 days from the Court’s order;

      D.      Retain jurisdiction over this matter pending Defendants’ promulgation of

the final ADR regulations;

      E.      Award Plaintiff’s reasonable litigation expenses, including attorneys’ fees;

and

      F.      Order such other relief as this Court deems just and proper.



                                            29
       Case 1:20-cv-03032-KBJ Document 1 Filed 10/21/20 Page 30 of 30




Dated October 21, 2020             Respectfully submitted,


                                   /s/ Matthew S. Freedus
                                   Matthew S. Freedus (DC 475887)
                                   Feldesman Tucker Leifer Fidell LLP
                                   1129 20th St. NW, 4th Floor
                                   Washington, DC 20036
                                   (202) 466-8960 (p)
                                   (202) 293-8103 (f)
                                   mfreedus@ftlf.com

                                   Counsel for Plaintiff




                                     30
